﻿1.		On behalf of Colombia, I would like first of all, Sir, to congratulate you most sincerely on your election to the presidency of the General Assembly. It is a source of satisfaction to us that this honour has been conferred upon the Vice-President of a country with which Colombia has such brotherly relations. Your diplomatic skills and experience are a guarantee of the objectivity and effectiveness of the work of the Assembly.
2.	I would also like to avail myself of this opportunity to welcome most cordially the delegation of Saint Christopher and Nevis, a country which, in accordance with the goal of universality, has just been admitted to membership in the United Nations.
3.	It is easy to amuse oneself by putting together, like the pieces of a familiar jigsaw puzzle, the transformations which in recent times, through the magical power of commitments which changed collective behaviour, have swept away values once held to be immutable, among them the concept of sovereignty, on the basis of which each nation once withdrew into the isolation of its national borders as into a shell.
4.	The conflict for power, even while it sacrifices consciences to opposing ideologies, characterizes every stage of the march of history. There is more profit in exploring its motives than in seeking to control it, in an age when those practising traditional diplomacy are displaced by incompatible factions determined to participate, whose precipitate pace is that set by the warning on the ancient Egyptian sundial: "It is later than you think".
5.	Amidst the maelstrom of the Second World War and rising from its charred remains, the United Nations carved a place for itself in the preservation of the most urgently desired of all things—peace.
6.	Since then 38 years have passed and, despite our constituent Charter, the world is moving farther away from that ideal. An objective review of its acts of insanity reminds us that since that time there have been in succession 150 armed conflicts, waged in the name of the most senseless causes, each one reflecting an apparent yet absurd polarization.
7.	But the victims have come from the low-lying lands of the weak, not from the centres of arrogant power, and the Mood has flowed in remote provinces, and not in the fortresses where the interests truly engaged in the conflict are to be found.
8.	Can such a paradox be attributed to a disintegration heralding a conscious regrouping? Let us, inspired by our faith in the survival of mankind, assert that it is so, offering the testimony of a free country turned both to the Caribbean and to the Pacific, located at the point of junction between the Central American isthmus and South America, and close to the heart of disturbances which imperil the future of the world.
9.	At one time we cultivated the illusion that, but for a few deviant exceptions such as the Malvinas Islands, colonialism came to an end with the Second World War, as nations emerged and claimed their right to produce and to market what they produced. But the cold war drove them into client bands which competed with one another for the unheard-of privilege of being able to set fair prices for their products and to have access to technology and finance. That competition, the weakness of the weak and their inability to work together kept down the prices of oil and basic commodities. The detente of the 1950s saw the emergence of the first blocs of developing countries, which came together to transcend the capitalist-socialist dilemma by establishing an independent existence. With the dispersion of the West the developing world forged its own path, and there followed the discovery of modernization, demonstrated by Japan, Germany, Korea and China.
10.	The price of lack of understanding was exacted with interest and without advance notice. The world is simpler than it appears, and the new oil prices and the reforms in the world economic system, which had gradually to be accepted, marked the advent of a new order. That has been Colombia's goal in adopting a position of balanced impartiality and coexistence within the Movement of Non-Aligned Countries, at present under the charismatic leadership of Mrs. Gandhi.
11.	By what means are we to bring the two great world Powers, each a centripetal nucleus for friendly nations, to reopen the dialogue, to give more thought to mankind than to their own sometimes warped interests? Three great men who have left their imprint on this century strove to break that vicious circle: Nehru, heir to the legendary wisdom of the Hindus; Nasser, restorer of the spirit of Islam; and Tito, archetypal exponent of pragmatic nationalism. Their philosophy, with its concern to defend the cultural identity of peoples defined by Sukarno at Bandung, advocates the gradual and dignified attainment by mankind of a single world identity, in contrast to the bipolar Manichean divisiveness of the Yalta agreements. It puts faith in dialogue, in the opening up of channels through which peoples may develop autonomously and in peace instead of war among the powerful of the earth.
12.	Satellite of nor and dependent on none, as well as the enemy of none.
13.	This stance of Colombia's has been fundamental to our foreign policy since the foundations of our nationhood were laid, when the Liberator Bolivar called upon us to strive for a universal balance. Now, as we maintain those of our friendships that are based on respect, dignity, ideological plurality, democracy and rejection of colonialism, we believe that the time has come for the birth of the new world cultural order proclaimed by the African prophet of Negritude, Leopold Sedar Senghor, a spiritual adventure in which members are warmly invited to join us.
14.	The time is now, because the polarization of the world into two menacing and mutually suspicious blocs is endangering peace with the appalling possibility of nuclear destruction.
15.	The struggle for supremacy is the spur to acts of madness which shatter the measure of that which is rational and that which is not. The arms build-up is disproportion in its most tragic manifestation. It is always possible to assess the relative cost-benefit ratio of undertaking an act or leaving it undone, of expanding or diminishing its scope, of controlling or limiting it—save in the case of the arms race, whose excesses attain such a pitch that in the minutes it takes me to utter these words the world will have spent $50 million on refining its techniques of destruction.
16.	One of the simplest arguments on the side of peace states that war is not possible without weapons. There are those, like the Harvard University group, who believe that now that mankind has lost its nuclear innocence it will never be able to regain it, and that Promethean man remains bound to such weapons as to fire. He will never be able to free himself from his knowledge. But conflict springs not from weapons or the expansion of arsenals, but from political decisions. Peace is not achieved solely by the abolition of the arms race; it is necessary for us to disarm in spirit and in action—among other things, to deny any further confirmation to the theory that the models of hatred are monstrous offspring of the West which materialize in all their brutality in the South, and to avoid confirmation of the anguished thoughts of Nehru when in prison:
"Evil often triumphed, but what was worse was to see how that which had seemed so just became degraded and deformed. Was human nature so essentially evil that repeated suffering and disaster would be necessary before it learnt to behave rationally and to raise mankind above the level of the greedy, violent and deceitful being that he now was? And, in the meantime, was any effort to change that nature in the present or the near future doomed to failure?"
17.	I shall not succumb to the attractions of Utopia, but I could not be at peace with myself if I did not cry out for all of us to be at peace with one another. Never has man held within his grasp so much technology beneficial to his welfare; never has he been so far from applying it to that end.
18.	Such advancement, which belongs as naturally to everyone as air or water, flows from accumulated Knowledge in the gathering of which human beings have played an active or a passive part. It follows that the fruits of that harvest should benefit all mankind. Yet millions, the majority of the peoples represented by the men and women assembled here today, are prisoners of their own ignorance.
19.	Science should not be twisted into dogma or exclusion, for every scientific theory is biodegradable, and to make science into a cult rather than a culture is to exalt irrationality and obscurantism.
20.	They should not be exalted in space, for instance, that being one of the great arenas in which to project the ideal of justice. The fascinating adventure of outer space should make us sensible of our interdependence and of the community, which must husband precious resources in order that the species to which all nations belong may survive. For as we ascend to gaze more closely into the face of God we become more truly equidistant from any given point on earth. Consequently, we should not permit space to be traversed by the artefacts of war, to the helpless consternation of those countries which are not affiliated to the club of the powerful because they lack the means or are held back by philosophic inhibitions.
21.	Our common heritage encompasses our crops, our mines, our coasts, the riches of the seas, our forests and rivers—in other words, our health, our education, our survival; that precious essential, peace. It is our very souls that are at stake.
22.	Part of that heritage too is the intricate network of our communications, the sound and images which fill the privacy of our homes, affirming the right to information and enhancing the quality of our lives. To convert space into yet another dimension of w&=fare above the fragile and defenceless heads of the dragon-flies of the universe is a diabolical form of domination. Let us rather return to the appeal made by the great Austrian statesman Mr. Kreisky:
"What were once the railway, road and canal networks are now the telecommunications, information, computer, education and training networks using the most modern technology. Peoples seeking to develop have an absolute right to access without delay to these networks. We are witnessing a revolution in the concept of human resources. And we must avoid what is known as 'electronic apartheid" . . .".
23.	Like the other countries of the geostationary orbit region, Colombia is aware of that privileged position. Accordingly, we have no wish to become the exclusive users of a resource of priority importance to the regions where its effects are felt, which is essential to peace and development and in which exploitation for the purposes of destruction or of undermining the sovereignty of nations or ecumenical stability has no part.
24.	Despite my scepticism about rhetorical exhortations concerning peace and the deterrence-based arms race, there is a place for creative thinking such as that offered by the Club of Rome in its draft forum humanum. It has never been easy to learn from the lessons of history. Just as we are generous to ourselves in praising our few virtues, so we are circumspect and sparing in speaking of our defects. Voluble and contrary by nature, we are more so under the intoxication of power than in the melancholy of defeat—one of the relative advantages of being on the side of the weak.
25.	Helmut Schmidt, that citizen of the world, recently explored the stormy seas of the crisis and concluded that we in the least developed countries had fared worst in the recession. The new fair prices for oil were paid "only in small part" by the industrialized countries, the brunt being borne by our terms of trade, which were shattered beyond repair. This fact was recalled a few days ago by Jorge Illueca, the President of this Assembly, and also by Osvaldo Hurtado Larrea, the brilliant young President of Ecuador. Someone with a black sense of humour commented that we, the poor, had been left to cope with an air-conditioned poverty.
26.	There can be no lasting balance founded solely on the destructive capability of the super-Powers, much less on a division into spheres in which those in the subordinate areas row like galley slaves towards the power centres. The East-West polarization and the vertical dichotomy between the rich of the North and the poor of the South has no part in a just concept of reality, and we refuse to resign ourselves to it like slaves to the treadmill.
27.	We of the South hold to our commitment to Western values, the organic meaning of our militant striving for peace, a striving which is not diverted from its purpose to serve an ideology. Secretary of State George Shultz, a man of intellectual distinction, has suggested that the refinancing of the developing countries, their external trade deficits and the prices of their exports should attract greater concern than communist subversion or other traditional sources of anxiety. I would add blind protectionism to the list.
28.	It is evident that the tempting option of protectionism, one of the most unjust forms of discrimination, poses an obstacle to the third world, whose debts amount to some $600 billion. The refinancing of these debts must be made a priority, as the only alternative to the insolvency of the debtors. At the same time it would have a dynamic catalytic effect on the creditors. In spite of lacking so much, the third world plays a decisive part in the productive machinery of the industrialized countries.
29.	Someone has cast doubt on the way in which Edward Heath, former British Prime Minister, presents these bold facts when he says:
"One in every 20 industrial jobs in the United States is dependent on exports to developing countries. Those countries furnish 25 per cent of manufactures, imported at prices 16 per cent lower than those of the industrialized counties. They are also the source of two thirds of the service-related earnings of the United States trade balance. And 60 per cent of the external debt of the non oil-exporting developing countries is owed to financial institutions in the United States, in which 300,000 jobs were cut last year as a result of the effects of the recession on peripheral areas."
30.	This mutual dependence proves the urgency of reactivating the world economy as a whole and of redistributing financial resources through the conversion of a part of such countries' debts into investment in the social area, which will be discussed at the Latin American economic conference to be held at Quito in January 1984.
31.	My voice is the voice of the ordinary man or woman, the beneficiary or victim of wise or misguided policies. A few hours journey away from these Headquarters lies a seething continent cut off from means of communication, banished from the attention of the powerful and currently the epicentre of events which in one way or another make us all actors in its tragedy.
32.	The problems of Central America and the Caribbean did not develop overnight as if until yesterday those areas had been filled with dancing and the joyful strains of prosperity. Since attaining independence the region has followed a painful progress towards forms of genuine democracy, a journey in which development has lagged behind in the shadow of colonialist arrogance. But in the souls of our peoples, in the newly opened eyes of our starving children, there is potential. It is simply that their creativity is interrupted by interference alien to their aspirations.
33.	Central America is an example of structural problems which must be solved by its peoples, and by them alone, within the sovereign framework of their genuine aspirations and their institutions. This is the purpose of the actions of the Contadora Group, which seeks to meet a need in the process of bringing peace to the region. It takes as a basis the common objectives of Mexico, Venezuela, Panama and Colombia, together with the firm support of all Central American countries, in working for conditions of freedom in which each country may determine its own future.
34.	Violence, tensions, incidents, underdevelopment and injustice are all symptoms of a crisis in which coexistence and self-determination have been forgotten and which sees the super-Powers shamelessly interfering in lands where peasants leave the sowing of seeds to take up unfamiliar weapons—and to dig their own graves.
35.	In the joint endeavour within what is known to the world as the Contadora philosophy, I and my fellow heads of State, working together with our foreign ministers and advisers, made our diagnosis and are calling for understanding and seeking to foster dialogue, agreements and compromise solutions. And we are engaged in knock- in g on the doors of the powerful in our quest for peace.
36.	To that end, on 17 July I and the Presidents of Mexico, Panama and Venezuela signed the Cancun Declaration	in which we make positive suggestions and reaffirm our belief in the search for peace, democratic institutions, respect for human rights and social justice. We expressed our concern to other heads of State, whom I wish to thank for their support. For the encouragement received from Pope John Paul II and many members of the world community, I wish to express my gratitude. It is clear to the Contadora Group that its mission as a herald of peace in Central America is in line with the objectives of the United Nations, and, within the context of Security Council resolution 530 (1983), we are assisting the Secretary-General in the task entrusted to him by providing reports on the peace-making process.
37.	America, Asia and Africa are the scenes of similar conflicts. In all three continents unjustified outside intervention is endangering peace, fomenting hatred, enriching arms merchants and provoking violence. Notwithstanding the particular characteristics of each case, those conflicts have in common the factor of foreign intervention, whether as a root cause or as a concomitant element.
38.	That is why the head of State of a small country like Colombia, which is not an economic, military or political power but which is certainly a moral one, which at home is endeavouring to achieve peace, development and change with equity, feels morally bound to declare that it is essential as a matter of urgency for foreign troops and military advisers to leave Nicaragua, El Salvador, Honduras, Lebanon, Afghanistan, Kampuchea, Namibia, Mozambique, Angola and Chad—wherever they are blocking the self-determination of the peoples of the world.
39.	It is my country's fervent hope that in Central America, in the Near and Middle East, in South-East Asia and in any part of the world where man is engaged in destroying man, dialogue may silence the voice of the guns and that the sowers of death may depart. The sowers of death are the volunteers or mercenary troops and the great private or State corporations which, in the arms- producing countries, work to refine their diabolical inventions and build their power on their destructive capability.
40.	I who now have the honour to address the Assembly am the second of 22 children of a semi-literate Colombian peasant family. I am not a technocrat, to my regret, but a former university professor who has stared hunger in the face, slept on park benches and taken any kind of work to survive. I am, then, a child of underdevelopment and a survivor of that dread disease, economic retardation. I know from personal experience the joys and sorrows of that branch of the human tree, the most numerous, the most long-suffering and perhaps the wisest of all. It is from that wisdom that I have spoken to the Assembly, without Messianic gestures or any pretension save that of having been made President of my homeland through the free vote of my humble people. It is in their dear, forthright and candid language that have spoken to you today.
41.	As I look back, seeking a way to touch the Assembly's understanding, I recall the chiaroscuro world of my youth. How many changes there have been in one generation While horizons were shrinking, life expectancy was expanding. Then we numbered 2 billion; now we are 4 billion; in the year 2000 we shall be 6 billion.
42.	Then, as now, we lived amid the din of the hurricanes which the powerful nations unleashed upon the world. Today we have shaped this Organization, in which nations that before were deprived of a voice express their sovereign opinions freely on an equal footing with all others.
43.	In spite of the omnipresent spectre of war and of the barbarism masquerading in the insidious disguise of terrorism, and in spite of the lunatic sway held by a reason of state which could dictate the shooting down of aircraft with the sacrifice of innocent lives, and generate a plainly absurd distinction between "authoritarian" friends and "totalitarian" enemies, as if in all cases there were Hot human lives at stake—something very noble has emerged from the Assembly's deliberations: dialogue between adversaries, no longer just theoretical but practical, a dialogue between equals in the world community.
44.	I hope that you will forgive this reiteration of my rural creed, but I believe in the triumph of freedom over fatality, I believe that revolt against injustice is the driving force of history, and I believe that justice among the peoples will prevail.
45.	For the African visionary Albert T6vo6djr6, the poverty of the peoples is converted into riches by means of a solidarity pact which acts upon spirits as a spur to progress. A man of this century, Bertrand Russell, controversial and provocative, whose lucidity and intellectual honesty not even Ms most vehement opponents dared to doubt, uttered these frighteningly optimistic words:
"Neither poverty nor madness are an inevitable part of man's heritage. I am convinced that intelligence, patience and persuasion will succeed in liberating the human species from its self-imposed torment, provided it does not first exterminate itself . . .".
46.	To paraphrase my compatriot, Nobel Prize winner Gabriel Garcia Marquez, I urge members to work to give those sections of humanity condemned to 100 years of solitude a second chance on this earth.
47.	Let us work together for a single race, the human race; a single language, that of peace; and a single purpose, progress.
 

